[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           April 29, 2005
                             No. 02-16983
                                                         THOMAS K. KAHN
                         Non-Argument Calendar               CLERK
                       ________________________

                   D. C. Docket No. 02-00017-CR-5-002

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

GARY MICHAEL SENN,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                             (April 29, 2005)

            ON REMAND FROM THE SUPREME COURT
                   OF THE UNITED STATES

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      This case is before the Court for consideration in light of United States v.

Booker, ___ U.S. ___, 125 S. Ct. 738 (2005). We previously affirmed Appellant’s

conviction for conspiracy to possess with intent to distribute more than 500 grams

of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), 846,

and carrying a firearm during a drug trafficking offense, in violation of 18 U.S.C. §

924(c)(1)(A)(i). See United States v. Senn, No. 02-16983 (11th Cir. August 10,

2004). The Supreme Court has vacated our prior decision and remanded the case

to us for further consideration in light of its decision in Booker.

      Nowhere in his initial brief did Appellant raise a constitutional challenge to

his sentence or assert any error based on Apprendi v. New York, 530 U.S. 466, 120

S. Ct. 2348 (2000), or its progeny. Although Appellant did request an opportunity

to file a supplement brief addressing Blakely v. Washington, ___ U.S. ___, 124 S.

Ct. 2531 (2004), his request was denied.

      Appellant’s Blakely/Booker claim was not timely raised in this Court. As

there is nothing in the Supreme Court remand suggesting that we treat this claim as

timely, we deem Appellant’s untimely Blakely/Booker claim abandoned. See

United States v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005) (citation

omitted); see also United States v. Curtis, 380 F.3d 1308, 1311 (11th Cir. 2004)

(Blakely claim untimely when raised for the first time in a request to file



                                            2
supplemental briefing).

      Accordingly, we reinstate our previous opinion in this case and affirm

Appellant’s conviction and sentence.

      OPINION REINSTATED; CONVICTION AND SENTENCE AFFIRMED.




                                         3